Supreme Court and Circuit and District Court of the United States Attachment for contempt.
And now the said J. V. R. Ten Eyck here in court comes and says that he finds this case entered against him in the Journals of both courts aforesaid, therefore moves this Hon. Court that the entry on one of the journals aforesaid to wit on the Journal of Sup. Court may be stricken out and the same stand corrected as the Hon. Court shall direct that he may know who is to be his Prosecutor in this Court
Leib & Leroy his Attys—